Citation Nr: 1720513	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  12-15 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD) with major depression disorder, not otherwise specified (NOS).

2.  Entitlement to an effective date earlier than March 11, 2009, for the grant of service connection for PTSD with major depression disorder, NOS.  

3.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from the February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In a June 2015 statement from the Veteran, he reported his service-connected PTSD caused him to lose three businesses.  While the Board notes the issue of TDIU has been previously denied for the Veteran, the Board finds the issue has been raised again in his statement.  The United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU rating is part of an increased rating claim when such claim is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  The TDIU issue is raised by the record, is part and parcel of the increased rating claim, and is properly before the Board. Id.

In May 2017, the Veteran submitted an Intent to File a Claim for Compensation and Pension form.  As such, the appropriate application to file for the benefit should be provided to the Veteran by the Agency of Original Jurisdiction (AOJ).  As the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

The issues of entitlement to an initial disability evaluation in excess of 50 percent for service-connected PTSD and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran did not file a formal or informal claim for entitlement to service connection for PTSD with major depression disorder, not otherwise specified prior to March 11, 2009.


CONCLUSION OF LAW

The criteria for assignment of an effective date prior to March 11, 2009, for the grant of service connection for PTSD with major depression disorder, not otherwise specified, have not been met. 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016). 

The duty to notify has been met.   See April 2009 VCAA correspondence.   Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).   In light of the foregoing, nothing more is required.

With respect to the claim for an earlier effective date, the Veteran's appeal arises from disagreement with the effective date assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311   (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112   (2007).  Therefore, no further notice is needed under VCAA with respect to this issue.

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has associated the Veteran's service treatment records and VA treatment records with the claims file.  The Veteran was also afforded an adequate examination.  The examiner considered the relevant history, provided a detailed description of the condition, and provided an extensive analysis to support the conclusions reached.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103   (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006).

Earlier Effective Date for PTSD

Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after a final disallowance, or a claim for increase, will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The effective date based on the submission of new and material evidence received after a final disallowance is the date of receipt of the claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(r). 
The effective date for an award of disability compensation based on an original claim for direct service connection is the day following separation from active service or the date entitlement arose if a claim is received within one year after separation from service.  Otherwise, the effective date is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (b)(1); 38 C.F.R. § 3.400(b)(2)(i).  A "claim" is defined in the VA regulations as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit." 38 C.F.R. § 3.1(p).

Procedurally, service connection was granted for PTSD with major depression, not otherwise specified in a February 2010 rating decision.  The rating decision assigned a 50 percent disability rating effective March 11, 2009, the date of the Veteran's claim.  However, in the August 2010 Notice of Disagreement and again in the June 2012 statement from the Veteran, the Veteran contends he is entitled to an earlier effective date going back to his in-service stressor occurrence in 1968.  In particular, he argues the December 2009 examiner reported that is when his PTSD began.  

After reviewing the totality of the evidence, the Board finds that VA did not receive an application for compensation benefits prior to the claim submitted in March 2009.  There is simply no indication on the part of the Veteran of any intent to file a claim for service connection prior to the initial March 2009 claim.  Moreover, the Veteran and his representative have also not identified such claims.  Instead, the Board understands the Veteran's contention that his disability arose in 1968 and he should therefore be compensated for the disability from that date.

The Board acknowledges the arguments set forth by the Veteran and is sympathetic to his contentions; however, there is no provision in the law for awarding an earlier effective date based simply on the presence of the disability.  See Brannon v. West, 12 Vet. App. 32, 35 (1998) (the mere presence of medical evidence of a condition does not establish an intent on the part of the veteran to seek service connection for the disability).  It must be emphasized that authorization to receive a VA monetary benefit requires the existence of both entitlement to the underlying benefit, and a claim for the benefit.  See, e.g., Rodriguez v. West, 189 F.3d 1351, 1355 (Fed.Cir. 1999).  In other words, in this situation, there must be the presence of the disability and a claim.  A claim for service connection must be made in writing and it must be received by VA, the State Department, or the Department of Defense.  See 38 C.F.R. § 3.1(r) (in defining "date of receipt," it is explained that a claim must be received by VA, except as to specific provisions for claims received by the State Department (§ 3.108) or Department of Defense as to initial claims filed at or prior to separation).  

Furthermore, at the time of the Veteran's in-stressor event in 1968, he had not yet been separated from service (and by definition was not yet a veteran; see 38 U.S.C.A. § 101 (2)).  Therefore, by law, he would not have been entitled to compensation for service-connected disability (as such benefit is restricted to veterans; see 38 U.S.C.A. § 1110 ).  The earliest possible effective date for an award of disability compensation to a veteran is the day following the date of his separation from service (here, July 18, 1969) if an application for disability benefits is filed within one year of his separation date.  38 U.S.C.A. § 5110(b)(1).  As noted above, however, there is no indication in the claims file that the Veteran filed a claim for disability compensation within one year of his separation from service in July 1969.

In summary, the pertinent regulations specifically state that the effective date should be the date of a claim or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400.  In the instant case, based on these regulations, the effective date has been appropriately assigned as the date of claim.  As such, the Board finds the effective date of March 11, 2009, the date of the Veteran's claim for entitlement to service connection for PTSD with major depression, not otherwise specified, is supported.


ORDER

An effective date earlier than March 11, 2009 for the award of service connection for PTSD with major depression disorder, not otherwise specified, is denied.

REMAND

The last VA examination evaluating the Veteran's PTSD with major depression disorder, NOS, was performed in December 2009.  Since that time, the Veteran provided a June 2015 statement in which he reported his PTSD caused his 32 year marriage to fail, he lost his family home, lost three businesses and he is estranged from his adult children.  

The Board acknowledges there is no such thing as an examination that is too old.  See Palczewski v. Nicholson, 21 Vet. App. 174, 180 (2007) (noting that "the mere passage of time alone does not render the previous medical examination inadequate").  However, when a claimant states that his or her condition has worsened since the last VA medical examination, see, e.g., Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (finding that VA erred by not providing a new VA audiology examination "where the appellant complained of increased hearing loss two years after his last audiology examination"), or where other evidence is added to the record that "tend[s] to suggest that the appellant's condition ha[s] become worse" since the last VA medical examination, see Caffrey v. Brown, 6 Vet.App. 377, 381 (1994), an examination may be appropriate.

The Board finds that in this case, an updated examination is necessary to determine the present nature and severity of the Veteran's PTSD with major depression disorder, NOS.  Furthermore, the claims file includes only limited VA treatment records for his PTSD with major depression disorder, NOS.  It is also necessary to obtain updated treatment records prior to adjudicating this claim.

Further, the Board finds the inferred claim of entitlement to a TDIU is inextricably intertwined with the issue of entitlement to a disability rating in excess of 50 percent for service-connected PTSD with major depression disorder, NOS, because a decision on the latter claim may have an impact on the former claim.  Consequently, the claim of entitlement to TDIU must be remanded for contemporaneous adjudication.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  The Board also notes the record does not reflect the Veteran's submission of an updated VA Form 21-8940 which should be obtained to assist with adjudication of this issue.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any updated VA treatment records and private records pertaining to the Veteran's PTSD with major depression disorder, NOS, and associate the records with the claims file.  Any negative reply should be properly included in the claims file.

2.  Following the completion of the above, make arrangements for the Veteran to be afforded an examination to determine the severity of his PTSD with major depression disorder, NOS.  The claims file must be provided to the examiner for review.  The report of examination should include a detailed account of all the objective findings relating to the Veteran's PTSD with major depression disorder, NOS.

3.  Provide the Veteran with a VA Form 21-8940 to obtain updated employment information.  Also, notify the Veteran that he can submit lay statements from himself and from other individuals who have first-hand knowledge of the impact of his service-connected disabilities on his ability to work.  Provide him with a reasonable time to submit this evidence.

4.  Thereafter, the AOJ should re-adjudicate the claims.  If any of the benefits sought on appeal are not granted, the AOJ must provide a supplemental statement of the case to the Veteran and his representative.  An appropriate period of time should be allowed for response.  The claims folder should then be returned to the Board, if otherwise in order.
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


